DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation regarding the first valley curvature of the first valley is the same as the second valley curvature of the second valley in claims 27-28 is deemed to be a new matter not supported by the originally filed specification. The originally filed specification only discloses that each peak 28 is similarly shaped in the illustrated embodiment, and each valley 30 is similarly shaped in the illustrated embodiment (specification, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 10-11, 15-16 and 22, 24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US 4,008,653) in view of Wood et al. (US 9,249,666).
 	Tatham discloses a plenum slot diffuser configured to receive an air flow and including a blade 30 configured to guide the air flow toward a space to condition the space (col. 1, lines 4-55), the blade 30 comprising: a length along which a leading edge 36 of the blade extends (Fig. 3), wherein the leading edge 36 is configured to face the air flow and extending along a length of the plenum slot diffuser blade; a width extending transverse to the length between the leading edge 36 and a trailing edge 37 of the blade 30 (Fig. 2), and including a curved profile 34 extending along a majority of the width (Fig. 2). Tatham further discloses the plenum slot diffuser comprising a diffuser body 14 including a first side 18, a second side (Fig. 1, at 28) extending transverse to the first side 18, an air flow inlet 22 disposed in the first side and configured to receive the air flow, and an air flow outlet 28 disposed in the second side and configured to output the air flow, wherein the blade 30 is disposed in or adjacent to the air flow outlet 28 (Figs. 1-2).   Wherein the curved profile 34 extending along the width extends into a height of the plenum slot diffuser blade 30 (Fig. 2). Wherein a housing of the plenum slot diffuser 14 (Figs. 1-2) defines an air flow path defining an air flow direction of the air flow (col. 2, lines 39-45), and wherein the blade30 is positioned within the housing such that the leading . 
Claims 2, 3, 5, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US 4,008,653) in view of Wood et al. (US 9,249,666) as applied to claims 1 and 4 as above, and further in view of Schach  (US 3,642,093).
 	The plenum slot diffuser of Tatham as modified by Wood et al. as above includes all that is recited in claims 2, 3, 5, 17-20 except for an additional blade, the additional blade comprising: an additional length along which an additional leading edge of the additional blade extends, wherein the additional leading edge is configured to face the air flow; an additional width extending transverse to the additional length between the additional leading edge and an additional trailing edge of the additional blade, and including an additional curved profile extending along an additional majority of the additional width; and an additional undulated contour extending along the additional leading edge and into and out of the additional width.  Wherein the curved profile of the blade curves away from the additional blade toward the trailing edge of the blade, and wherein the additional curved profile of the additional blade curves away from the blade toward the additional trailing edge of the additional blade.  Wherein .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US 4,008,653) in view of Wood et al. (US 9,249,666) as applied to claim 1 as above, and further in view of Sweeney (US 3,217,626).  
 	The plenum slot diffuser of Tatham as modified by Wood et al. as above includes all that is recited in claims 8-9 except for the blade comprises a wave shape extending along the length of the blade at a position along the width of the blade between the leading edge and the trailing edge; and the blade comprises a curved surface extending along the width of the blade from the undulated contour and to the wave shape.  Sweeney disclose an air diffuser including blades V comprising a wave shape (Figs. 3, 5-6, at 21, 26) extending along the length of the blade at a position along the width of the blade between the leading edge and the trailing edge (Figs. 3, 5-6); and the blade V comprises a curved surface (Figs, 3, 5-6, at 22, 28 near top 24, 29) extending along the width of the blade from the leading edge (Figs. 3, 5-6, top 24) and to the wave shape (Figs. 3, 5-6). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the plenum slot diffuser of Tatham to design the blade comprising a wave shape extending along the length of the blade at a position along the width of the blade between the leading edge and the trailing edge; and the blade comprises a curved surface extending along the width of the blade from the undulated contour and to the wave shape as taught by Sweeney in order to provide a smooth air flow and reduce air pressure drop. 

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. First, claims presented fail to structurally define over the combined teachings of the prior art references. Second, on pages 7-10 of the Remarks regarding the independents claims 1, 11 and 16, the applicant argues that there is no teaching, suggestion, or motivation to combine the prior references, patents to Tatham (US Pat. 4,008,653 and Wood et al (US Pat. 9,249,666). In particular on pages 9-10 of the Remarks, the applicant argues that there is no reason to prompt and motivate one skilled in the relevant art to modify Tatham in view of Wood’s teachings.   In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims merely call for a plenum slot diffuser with a specific undulated contour blade arrangement.  The primary prior art patent to Tatham clearly shows (Figs. 2, 3) a similar plenum slot diffuser 14 with a blade 30 to guide the air flow toward a space In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, claims 1, 11 and 16 merely call for a plenum slot diffuser with a specific blade arrangement with an undulated contour.  The independent claims recite nothing about HVAC other than facilitation of air flows. Since both Tatham patent and Wood patent are dealing with air flow facilitation and controls, then, both patents are considered to be in the same field endeavor, e.g. pertinent to air flow controls. One skilled in the art would have to consider all prior art relating to air flow controls. Moreover, the secondary prior Wood patent also recognizes the problems to reduce air flow noises and teaches the solution in solving the noise problem (col. 13, lines 25-36) same as the applicant’s (see for example Paragraph 0056 of the current application).  Therefore, Wood patent is not non-analogous art. Fourth, on pages 11-12 of the Remarks, the applicant believes .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2018/0297226 A1) shows a razor blade comprising an undulated contour extending along the leading edge and into and out of the width and a wave shape extending along .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY